DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-3, 6-10, 13-17, 20 and 21 filed 11/30/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
Thomas et al. US-PGPUB No. 2017/0248785 (hereinafter Thomas) teaches a method, by one or more processors (e.g., processor 110 of FIG. 2), for managing virtual reality (VR) sessions comprising: 
detecting a condition associated with a user experiencing a VR session (e.g., Step 401 “detect a physical object in proximity to a user while VR content is displayed on a screen of a VR device”), wherein detecting the condition includes determining that an identified entity has entered within a predefined vicinity of the user (e.g., Thomas teaches at Paragraph 0052 and Paragraph 0054 that the physical object is in motion and the movement of the physical object is tracked and the distance between the object and the VR device 100 is computed. If the distance meets the obstacle threshold, then the physical object is detected as the obstacle. After detecting the obstacle, the severity level of the obstacle based on the at least one parameter is computed); 
e.g., Step 406 of FIG. 4 “detect a severity level of the obstacle based on at least one parameter”).  
if the severity is above at least one predetermined threshold, generating a signal representative thereof (e.g., Step 411 of FIG. 4 and Paragraph 0052 and Paragraph 0054 “provide a notification on a portion of the screen of the VR device based on the severity threshold”). 
Thomas does not explicitly teach the claim limitation: wherein performing the cognitive analysis includes identifying whether any alternative entities are accompanying the entity within the predefined vicinity of the user, and cognitively analyzing natural language inclusive of a tone and sentiment spoken between the identified entity and the any alternative entities within the predefined vicinity to determine whether the natural language spoken relates the user. 
In view of the sentiment module 65 of Childress et al. US-PGPUB No. 2018/0025743 (hereinafter Childress) citing Paragraph 0037-0038 and 0041-0042 utilizing positive/negative words and phrases to determine a (positive or negative) tone of individuals using the audio or visual processing, Kaufthal US-PGPUB No. 2019/0320138 (hereinafter Kaufthal) inherently teaches the claim limitation: wherein performing the cognitive analysis includes identifying whether any alternative entities are accompanying the entity within the predefined vicinity of the user, and cognitively analyzing natural language inclusive of a tone and sentiment spoken between the identified entity and the any alternative entities within the predefined vicinity to determine whether the natural language spoken relates the user (
Applicant’s specification does not specifically disclose the term “sentiment”. Applicant’s specification discloses at Paragraph 0019 of the instant application publication “analyzing sentiment (e.g., scanning for keywords, key phrases etc.) with respect to, for example, detected words”. For example, sentiment reactions can include scared, like, happy, sad, angry, surprise. 
Kaufthal teaches scanning keywords. Kaufthal teaches analyzing (positive or negative) sentiment by scanning for keywords with loud speech or shouting (indicating negative sentiment as people reacts negatively) with respect to detected words and the VR session is not interrupted if the awareness module determines that a person entering the room is not the user’s friend (Paragraph 0063) and most people sitting at tables or walking---indicating positive sentiment as the people in the environment are calm (Paragraph 0059). 
Kaufthal teaches a person with a gun walks in as well as multiple people around the user in a particular room running (with negative or scared sentiment as people reacts negatively or the people are scared) to provide an interruption notification for any sudden changes. 
Kaufthal teaches at Paragraph 0059-0060 that the signal analysis includes performing a movement analysis on a video signal….if the movement level is determined to be high such as multiple people in a particular room running….the signal analysis includes performing an object recognition analysis on a video signal to identify any objects in the video signal….such as a person walks in with a gun…The real-world awareness process…provide an interruption notification for any predetermined objects of interest and at Paragraph 0063 that the awareness module can determine whether each of one or more identified people from the video signal is a person of interest to the user using facial recognition and at Paragraph 0065 a speech-to-text analysis on the audio signal to identify one or more (positive/negative) words spoken in the audio signal…The keywords may be defined by the user or a default list…the awareness module can determine whether each of the one or more words from the audio signal is important (positive sentiment) to the user such as the name of a contract of the user.  
Kaufthal teaches analyzing the sentiment (such as a loud voice of shouting including a keyword was spoken being an indication of negative sentiment of the person who shouts) of the entity and the any alternative entities within the predefined vicinity via voice recognition analysis. 
For example, Kaufthal teaches at Paragraph 0054 performing analysis to identify different aspects of the at least one signal. The signal analysis for an audio signal can include identifying what words were spoken and/or who spoke those words. For example, the audio signal analysis…The audio signal analysis can be completed by performing a voice recognition analysis, performing speech-to-text analysis or performing a sound analysis. 
Kaufthal teaches analyzing a shouting tone of one or more people shouting at Paragraph 0058. It is inherent that Kaufthal’s shouting voice indicates a shouted tone of voice according to disclosure of Ahroon US-Patent No. 7,143,031 of recording a normal tone of voice and recording a shouted tone of voice at column 3, lines 35-45). 

The prior art references do not anticipate or suggest the new claim limitation of “wherein, when the severity is above a first predetermined threshold as determined by the natural language spoken between the entity and the any alternative entities identified as being related to the user, a recording of those portions of the natural language spoken between the entity and the any alternative entities being related to the user is rendered in a VR system utilized by the user to execute the VR session” in a method by one or more processors for managing virtual reality (VR) sessions, set forth in the newly submitted base claim 1.  The base claims 8 and 15 are allowed for the same reasons as the claim 1. The dependent claims 2, 3, 6 and 7 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. The dependent . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613